Title: David Meade Randolph to James Madison, 10 October 1828
From: Randolph, David Meade
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                10th October 1828
                            
                        
                        
                        A continued pressure of adversity will, I hope, excuse me for this appeal to your friendly consideration. I
                            have been petitioning Congress the two last Sessions for a Pension; and altho hitherto unsuccessful, I shall repeat my
                            claim, with some additional testimony in my behalf—among which, I am expecting something of importance from the venerable
                            Fayette. My Affidavit states nearly three years service in the revolutionary War; and that without having ever received
                            one dollar! I woud now my dear Sir, ask an expression of your sentiments in my favor, as far as your knowledge of my
                            character shall warrant, in order that it may be presented with other documents in the case—Assuring you, in any event,
                            how sincerely am your respectful friend &c.
                        
                        
                            
                                D M Randolph
                            
                        
                    